                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    MICHELE OSTWALD,                                    CASE NO. C19-0685-JCC
10                            Plaintiff,                  MINUTE ORDER
11              v.

12    THE HARTFORD INSURANCE COMPANY
      OF THE MIDWEST, a foreign insurance
13    company,
14                            Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to postpone the trial
19   and case deadlines (Dkt. No. 28). The Court hereby GRANTS the motion and ORDERS as
20   follows:
21          1.       The 10-day estimate bench trial is continued to September 14, 2020, at 9:30 a.m.;
22          2.       The proposed pretrial order must be filed by August 31, 2020;
23          3.       Trial briefs and proposed voir dire/jury instructions must be filed by September
24                   10, 2020;
25          4.       Discovery must be completed by May 17, 2020; and
26          5.       Dispositive motions must be filed by June 16, 2020.

     MINUTE ORDER
     C19-0685-JCC
     PAGE - 1
 1        DATED this 5th day of February 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0685-JCC
     PAGE - 2
